12/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0526

                                       OP 20-0526
                                   _________________

 RANDALL CHILDRESS and CLAUDIA
 CHILDRESS,

       Plaintiffs, Appellees,
       and Cross-Appellants,
                                                                    ORDER
 v.

 COSTCO WHOLESALE CORPORATION,

       Defendant, Appellant,
       and Cross-Appellee.
                                   _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure.
       M. R. App. P. 12(1)(d) requires that the statement of facts portion of the brief be
separated by a heading (Statement of the Facts) and contain references to the pages or parts
of the record where the facts appear. Appellant’s brief contains no Statement of the Facts
section.
       M. R. App. P. 12(1)(i) requires appellants to attach an appendix including the
relevant judgment, order(s), findings of fact, conclusions of law, jury instruction(s),
ruling(s), or decision(s) from which the appeal is taken together with any written
memorandum or rationale of the court, and those pages of the transcript containing any oral
ruling in support.   Appellant’s brief contains no appendix of the judgment or order
appealed.
       M. R. App. P. 13(2) requires that a signed original brief be filed with the Clerk of
the Supreme Court. Temporary Electronic Filing Rule 10(a)(2) provides that where a hand
signature would otherwise appear, each document filed electronically by a registered user
may be signed in the format “/s/ Chris E. Attorney.” While Appellant’s Certificate of
Compliance and Certificate of Service contain typed signatures in compliance with Rule
10(a)(2), Appellant’s electronically filed brief does not contain such signature on the brief
itself.
          After reviewing the Appellant’s opening brief filed on December 30 2020, this
Court has determined that the brief does not comply with the Rules and must be
resubmitted.
Therefore,
          IT IS ORDERED that the referenced brief is rejected.
          IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court this brief containing the
revisions necessary to comply with the specified Rules and that the Appellants shall serve
copies of the revised brief on all parties of record;
          IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
          IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the resubmitted brief and appendix.
          The Clerk is directed to provide a true copy of this Order to the Appellant and to all
parties of record.




                                                2                                Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                    December 31 2020